Citation Nr: 0123857	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  98-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for respiratory 
disability.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for skin disease.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for disability 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
September 1991.  From September 1990 to April 1991, he had 
service in Southwest Asia during the Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the VARO in 
St.Louis, Missouri.

During the pendency of the appeal, the veteran moved to the 
jurisdiction of the VARO in Detroit, Michigan.

The veteran and his representative have raised contentions to 
the effect that the veteran is entitled to various VA 
benefits which are not at issue in the current appeal.  In 
May 2001, the veteran maintained that he was eligible for 
permanent and total rating for the purpose of receiving VA 
pension benefits.  In a July 2001 statement, the veteran's 
representative contended that service connection is warranted 
for the following disabilities:  heart disease; a post-
surgical nasal scar; and brain dysfunction due to a head 
injury in service.  Further, the veteran's representative 
maintained that the RO committed clear and unmistakable error 
in a May 1992 rating action, when it assigned a 
noncompensable rating for the veteran's service-connected 
bilateral patellofemoral joint syndrome.  Finally, the 
representative argued that the RO also committed CUE in an 
October 1993 rating decision, when it denied entitlement to 
service connection for tinnitus.  Those issues have not been 
considered by the RO or otherwise developed for appellate 
review.  Accordingly, the Board has no jurisdiction over such 
issues.  Therefore, they are referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2001).

REMAND

The veteran contends that the disabilities for which he seeks 
service connection were the result of disease or injury which 
were incurred in or aggravated by service.  In this regard, 
he also contends that that they are the result of undiagnosed 
illness incurred as a result of his participation in the 
Persian Gulf War.  

In his July 2001 statement, the veteran's representative 
noted that more than 90 days after the veteran's case had 
been certified to the Board on appeal, the veteran had 
submitted additional evidence to the RO which was, in turn, 
forwarded to the Board.  Such evidence included several 
reports from private health care providers, reflecting 
medical treatment for various disabilities, including 
psychiatric disability and right thumb disability, from 
August 2000 to April 2001.  

When the RO receives additional evidence after the case has 
been transferred to the Board, the Board will determine what 
action is required with respect to the additional evidence.  
38 C.F.R. § 19.37(b) (2001).  Under 38 C.F.R. § 20.1304(b) 
(2001), any evidence submitted to the Board over 90 days 
after the veteran has been notified of the transfer of his 
records from the RO to the Board, will not be accepted for 
consideration with the appeal; unless the veteran 
demonstrates on written motion, that there was good cause for 
the delay.  

After reviewing the record, the Board is of the opinion that 
additional development of the record is needed, prior to 
further appellate consideration.  Therefore, although the 
additional evidence was not accompanied by a written motion 
indicating that there was good cause for the delay, such 
evidence should be incorporated and considered with the 
current appeal.  In this regard, it should be noted that such 
evidence was dated more than 90 days after, the veteran's 
claim was transferred to the Board, and, as such, was not 
available to the veteran for submission to the Board within 
the 90 day time frame.  Parenthetically, it should also be 
noted that the veteran has not waived his right to have such 
evidence first considered by the RO.  38 C.F.R. § 20.1304(c) 
(2001).

On VA outpatient records reflecting treatment at the VA 
Medical Center (MC) in Grand Rapids, Michigan, in April 1993, 
and on VA Form 21-4138, received the RO in June 1994, it was 
noted that the veteran had submitted a claim for Workman's 
Compensation benefits.  The outcome of that claim, and the 
associated documents are not contained in the claims folder.

In June 1994, the veteran reported that his right elbow 
problem was being treated by P.S., M.D., and requested 
specifically that Dr. S.'s records be obtained.  In August 
1994, the RO requested such records; however, the evidence 
does not show any response to that request. 

From June to July 1998 and in March 1999, the veteran was 
hospitalized at the VAMC in Battle Creek, Michigan.  He was 
treated, in part, for PTSD or the symptoms thereof.  It was 
noted that such symptoms were the result of his participation 
in the Persian Gulf War.  His reported stressors included 
witnessing a SCUD missile attack in which one of his friends 
was killed.  He also reported that he was driving in a 
convoy, when a sniper shot one of the soldiers ahead of him.  
The times, dates, places, and personnel involved in those 
events have not been identified.  In this regard, it should 
be noted that the veteran's service personnel records have 
not been associated with the claims folder.  

Private medical records show that the veteran has been 
treated recently for various psychiatric disorders.  In 
February 2001, D.E.S., Ph.D., reported that he was treating 
the veteran for PTSD; however, his clinical records have not 
been associated with the claims folder.  In April 2001, the 
veteran was hospitalized at Forest View Psychiatric Hospital, 
in part, for the treatment of PTSD and bipolar disorder.  It 
was noted that the veteran had a history of multiple 
admissions to Forest View Psychiatric Hospital for the 
treatment of psychiatric disability; however, the reports of 
those previous admissions have not been associated with the 
claims folder.  

In March 1999, during hospitalization at the Battle Creek 
VAMC, it was noted that the veteran had received treatment at 
the VA medical facility in Toledo, Ohio.  It was also noted 
that the veteran was receiving disability benefits from the 
Social Security Administration.  On an Improved Pension 
Eligibility Verification Report (Veteran with Children), VA 
Form 21-0517-01, received by the RO in May 2001, the veteran 
confirmed that he was receiving Social Security benefits.  
Neither the records of the veteran's treatment at the VA 
medical facility in Toledo, Ohio, not the veteran's Social 
Security records have been associated with the claims folder.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Op. VA Off. Gen. Counsel, Precedent 16-92 (July 24, 
1992) (published in VA Summary of Precedent Opinions of the 
General Counsel, 57 Fed. Reg. 49743, 49747 (November 3, 
1992)).  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  Through official channels, the RO 
should request a copy of the veteran's 
service personnel records, including, but 
not limited to, those indicating his 
units of assignment, temporary duty 
orders, and performance evaluations.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
rheumatoid arthritis; entitlement to 
service connection for respiratory 
disability; entitlement to service 
connection for irritable bowel syndrome 
(IBS); entitlement to service connection 
for skin disease; entitlement to service 
connection for a psychiatric disorder; 
and entitlement to service connection for 
disability manifested by memory loss.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such records should include, 
but are not limited to, those associated 
with the veteran's claim for Workman's 
Compensation in approximately 1994; those 
from P.S., M.D.; those associated with 
his treatment at the VA medical facility 
in Toledo, Ohio; the clinical records of 
D.E.S., Ph.D.; and the reports of 
hospitalizations at Forest View 
Psychiatric Hospital, dated prior to 
April 2001.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

4.  The RO should obtain from the Social 
Security Administration the records 
relevant to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

5.  The RO should request that the 
veteran specify the circumstances of his 
alleged stressors in the Persian Gulf 
War, including, but not limited to that 
in which his friend was killed in a SCUD 
missile attack and that in which a 
soldier was shot by a sniper during a 
convoy.  Such information should include, 
but is not limited to, the dates, 
locations, units involved, and identifies 
of the individuals involved, including 
their names, ranks, units of assignment, 
and whether they were casualties.  The RO 
should then ascertain whether such events 
are supported by the evidence.  In so 
doing, the RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  That summary 
and a copy of the veteran's DD 214 and 
other service personnel records should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197   The RO 
should request that USASCRUR provide 
information that might corroborate the 
veteran's alleged stressors, including 
whether or not he participated in combat.  
Such information should include, but is 
not limited to, the history and 
operational reports for each unit to 
which the veteran was assigned during his 
participation in the Persian Gulf War.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

6.  If the RO determines that at least 
one of the claimed stressors is supported 
by the evidence, the RO should schedule 
the veteran for a psychiatric examination 
to determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
veteran's claims folder must be made 
available to the examiner for review.  
The examiner must specifically confirm or 
rule out a diagnosis of PTSD.  If PTSD is 
found, the examiner should identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis.  If PTSD is not found, the 
examiner should explain why the veteran 
does not meet the criteria for that 
diagnosis.  The rationale for all 
opinions must be provided.  

7.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including, 
but not limited to, the scheduling of any 
other necessary VA examinations.  Then, 
the RO should readjudicate the following 
issues:  Entitlement to service 
connection for rheumatoid arthritis; 
entitlement to service connection for 
respiratory disability; entitlement to 
service connection for IBS; entitlement 
to service connection for skin disease; 
entitlement to service connection for a 
psychiatric disorder; and entitlement to 
service connection for disability 
manifested by memory loss.  In so doing, 
the RO must consider the veteran's 
contentions with respect to such 
disabilities being the result of 
undiagnosed illness associated with his 
participation in the Persian Gulf War.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 
2000); 38 C.F.R. § 3.117 (2001).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

